
	
		I
		112th CONGRESS
		2d Session
		H. R. 6034
		IN THE HOUSE OF REPRESENTATIVES
		
			June 27, 2012
			Mr. Garamendi (for
			 himself, Mr. Daniel E. Lungren of
			 California, Ms.
			 Richardson, Mr. Loebsack,
			 Mr. Stark, and
			 Mr. Thompson of California) introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To provide for the establishment of a task force to
		  conduct a study to analyze the challenges faced by agricultural areas and rural
		  communities designated as an area having special flood hazards for purposes of
		  the National Flood Insurance Program.
	
	
		1.Short titleThis Act may be cited as the
			 Advancing Agricultural Floodplain
			 Management Act of 2012.
		2.Task force to
			 advance agricultural floodplain management in the National Flood Insurance
			 Program
			(a)DefinitionsIn
			 this section:
				(1)Agricultural
			 areas and rural communitiesThe term agricultural areas and rural
			 communities refers to areas where substantially all of the land-use is
			 agricultural along with communities that are located in an area where a
			 substantial portion of the economy, currently is and historically was, based on
			 agricultural production.
				(2)AdministratorThe
			 term Administrator means the Administrator of the Federal
			 Emergency Management Agency.
				(3)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
				(b)Establishment;
			 studyThe Administrator and the Secretary shall jointly establish
			 a task force that shall conduct a study to analyze the challenges faced by
			 agricultural areas and rural communities designated as an area having special
			 flood hazards for purposes of the National Flood Insurance Program under the
			 National Flood Insurance Act of 1968 (42 U.S.C. 4001 et seq.).
			(c)MembershipThe
			 task force shall consist of 13 members, including the Administrator and
			 Secretary, or their designees. All other members shall be appointed jointly by
			 the Administrator and the Secretary as follows:
				(1)One individual who
			 is a representative of a national farm organization or a national agricultural
			 commodities organization.
				(2)One individual who
			 is a representative of the insurance industry or the financial and banking
			 industry.
				(3)One individual who
			 is a representative of a national floodplain management organization or a
			 national organization of flood and stormwater management agencies.
				(4)One individual who is a representative of
			 agricultural floodplain interests.
				(5)Three local
			 landowners or farmers (or both) or representatives from local flood control
			 associations in impacted areas, including the Central Valley of California, the
			 Mississippi Valley, and the Missouri Valley.
				(6)Two individuals
			 who are elected officials of units of general local governments who represent
			 agricultural areas and rural communities.
				(7)Two individuals
			 who have an interest or expertise in the issues specified in subsection
			 (b).
				(d)Co-ChairsThe
			 Administrator and the Secretary, or their designees, shall serve as co-chairs
			 of the task force.
			(e)StaffThe
			 Administrator and the Secretary may detail, on a reimbursable basis, any of the
			 personnel of such agencies to the task force to assist the task force in
			 carrying out its duties under this section.
			(f)ReportNot later than one year after the
			 appointment of the members of task force, the task force shall submit to the
			 Committee on Financial Services and the Committee on Agriculture of the House
			 of Representatives and the Committee on Banking, Housing, and Urban Affairs and
			 the Committee on Agriculture, Nutrition, and Forestry of the Senate a report
			 regarding the study conducted pursuant to subsection (b) that shall include any
			 findings and conclusions of the study and recommended changes to the National
			 Flood Insurance Program to strengthen the economic viability and vitality of
			 agricultural areas and rural communities. The report shall include an analysis
			 and recommendations regarding the following:
				(1)Impacts of the building restrictions of the
			 National Flood Insurance Program on the repair, rehabilitation, replacement,
			 construction, or alteration of agricultural production structures and repair,
			 rehabilitation, construction, or replacement of associated rural community
			 properties supporting the agricultural economy of the agricultural areas and
			 rural communities.
				(2)Changes to the
			 National Flood Insurance Act of 1968, regulations, or policy that might
			 mitigate the impacts identified under paragraph (1).
				(3)The feasibility, advantages, and
			 disadvantages of the establishment of a new National Flood Insurance Program
			 flood zone for agricultural areas and rural communities.
				(4)Options for the National Flood Insurance
			 Program to offer lower cost insurance in agricultural areas and rural
			 communities due to lower losses associated with low-density population and
			 structures of the rural area.
				(5)Financial
			 implications to the National Flood Insurance Program if lower cost flood
			 insurance was offered by the National Flood Insurance Program to agricultural
			 areas and rural communities.
				(6)Premiums paid to and claims paid by the
			 National Flood Insurance Program in agricultural areas and rural communities
			 since the creation of the National Flood Insurance Program and a comparison of
			 these figures to those in urban areas.
				(7)The potential
			 impacts to economy and life safety from the allowance of in-fill construction
			 or building expansion in agricultural areas and rural communities.
				(g)TerminationThe
			 task force shall terminate 120 days after the date of the submission of the
			 report under subsection (f).
			
